DETAILED ACTION

The amendment filed on 02/11/22 has been acknowledged and entered. By this amendment claims 10-16 are cancelled; claims 17-20 are withdrawn; and claims 1-9 and newly added claims 21-27 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (5,726,479).
Regarding claim 1, Matsumoto (Figs. 18 and 19a-19f) discloses a semiconductor device, comprising: a substrate comprising a first region 1 (on the left side), a second region 1 (on the right side, but not shown), and a transition region 1 (2b) located between the first region and the second region 1 (Fig. 18); an isolation structure 2b, located in the transition region 1; a gate oxide dielectric layer 5, located on the isolation structure 2b (column 23, lines 56-57); a high-k dielectric layer 7b (silicon nitride, column 23, lines 62-63), located on the isolation structure 2b and extended to cover a sidewall and a surface of the gate dielectric layer 5 (Fig. 18 or 19e); and a protection cap 14, located on a surface and sidewalls of the high-k dielectric layer 7b 

Regarding claim 2, Matsumoto (Fig. 18) discloses the gate dielectric layer 5 is in physical contact with the isolation structure 2b.

Regarding claim 4, Matsumoto (Fig. 18) discloses wherein the protection cap comprises: a metal gate electrode 4b, located on the high-k dielectric layer 7b, wherein the metal gate electrode 4b, the high-k dielectric layer 7b, and the gate dielectric layer 5 form a stacked structure; and a plurality of seal liners 9b, located on sidewalls of the stacked structure (see Fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-9, 21-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (5,726,479) in view of Greene et al. (2009/0078997).

However, Greene (Figs. 26A-26B) discloses the protection cap (34A/42/46/62) is a ring ([0065]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Matsumoto by forming the protection cap is a ring for the intended use, as taught by Greene (see Figs. 26A-26B and [0065]).

Regarding claim 5, Matsumoto (Fig. 18) discloses all the claimed limitations except for the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the stacked structure is disposed on the second portion.  
However, Matsumoto in different embodiment of Fig. 12 discloses the isolation structure 2b comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the stacked structure (4b, 7b) is disposed on the second portion in order to prevent reducing voltage resistance of the isolation (column 18, lines 38-45).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the embodiment in Fig.12 of Matsumoto’s device by forming the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the 

Regarding claim 7, as discussed the combination above, Greene (Figs. 26A-26B) discloses further comprising a plurality of spacers 62 located on the sidewalls of the plurality of seal liners 46 ([0080]).  

Regarding claim 8, as discussed the combination above, Greene (Figs. 26A-26B) discloses further comprising a contact etch stop layer 62/72 covering a surface of the isolation structure and sidewalls of the plurality of spacers ([0080]).  

Regarding claim 9, Matsumoto (Figs. 18) discloses wherein the transition region 2b is free from any active region, and the protection cap 14b does not cover any active region in the substrate (Fig. 19b).  

Regarding claim 21, Matsumoto (Figs. 18 and 19a-19f) discloses a semiconductor device, comprising: a substrate comprising a first region 1 (on the left side), a second region 1 (on the right side, but not shown), and a transition region 1 (2b) located between the first region and the second region 1 (Fig. 18); an isolation structure 2b, located in the transition region 1; and a stacked structure on the portion of the isolation structure 2b in the transition region, wherein the stacked gate structure comprises: a gate oxide dielectric layer 5, located on the isolation structure 2b (column 23, lines 56-57); a high-k dielectric layer 7b (silicon nitride, column 23, 
Matsumoto (Fig. 18) discloses all the claimed limitations except for the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed.  
However, Matsumoto in different embodiment of Fig. 12 discloses the isolation structure 2b comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the stacked structure (4b, 7b) is disposed on the second portion in order to prevent reducing voltage resistance of the isolation (column 18, lines 38-45).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the embodiment in Fig.12 of Matsumoto’s device by forming the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the stacked structure is disposed on the second portion, as taught by the different embodiment in Fig. 12 of Matsumoto in order to prevent loss of voltage insulation (column 18, lines 38-45).

Regarding claim 22, Matsumoto discloses all the claimed limitations except for further comprising a plurality of seal liners on sidewalls of the stacked structure on the isolation region in the transition region.  


Regarding claim 23, Matsumoto (Figs. 18 and 19a-19f) discloses further comprising: a first stacked structure, located in the first region 1 (on the left side); and a second stacked structure, located in the second region 1 (on the right side, but not shown).  

Regarding claim 26, Matsumoto (Figs. 18 and 19a-19f) discloses wherein a thickness of the gate dielectric layer 5 of the stacked structure is equal to a thickness of a second gate dielectric layer 5 of the second stacked structure. 

Regarding claim 27, Matsumoto (Figs. 18) discloses wherein the transition region 2b is free from any active region, and the stacked structure does not cover any active region in the substrate (Fig. 19b).  
 
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (5,726,479) in view of Liu et al. (2013/0234244).

However, Liu (Fig. 16) discloses a width of the high-k dielectric layer 22 of the stacked structure in the transition region 16 is greater than a width of a high-k dielectric layer 28 of the first stacked structure ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Matsumoto as taught by Liu by forming the width of the high-k dielectric layer of the stacked structure in the transition region is greater than a width of a high-k dielectric layer of the first stacked structure (Fig. 16, [0017]), because the dimensions can be varied for other implementations.

Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 5. Specifically, the prior art of record fails to disclose wherein the seal liners comprise a first seal liner and a second seal liner, the second seal liner covers a sidewall of the stacked structure, and the first seal liner covers another sidewall of the stacked structure and further covers the sidewall of the second portion of the isolation structure.  

Response to Arguments
Applicant’s arguments, filed 02/11/22, with respect to the rejection(s) of claim(s) 1-9 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto et al. (5,726,479), Greene et al. (20090078997) and Liu et al. (20130234244).

The rest of applicant's arguments, addressed to the amended claims are considered in the rejections shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814